PER CURIAM.
We affirm as to all issues except the issue of appellant’s conviction and sentence for armed home invasion robbery, which was contrary to the trial court’s oral pronouncement of judgment and sentence. See Tannihill v. State, 559 So.2d 608 (Fla. 4th DCA 1990). We therefore reverse appellant’s conviction and vacate his sentence as to count I, armed home invasion robbery. However, remand for resentencing is unnecessary as appellant’s sentencing guidelines scoresheet reflects that the armed home invasion robbery count was not scored in calculating his sentence as to the other counts. See Duncan v. State, 503 So.2d 443 (Fla. 2d DCA 1987).
WARNER, PARIENTE and STEVENSON, JJ., concur.